OPINION
WOODLEY, Presiding Judge.
The offense is drunk driving; the punishment, 3 days in jail and a fine of $350.00.
Trial was before the court. A plea of nolo contendere was entered.
Appellant was represented by counsel of his choice at the trial and on appeal. No transcript of the court reporter’s notes reflecting any evidence that may have been offered at the trial appears in the record.
Appellant’s ground of error is that the court committed reversible error in failing to warn appellant of the consequences of his plea of nolo contendere.
The ground of error is overruled. See Johnson v. State, 39 Tex.Cr.R. 625, 48 S.W. 70; 16 Tex.Jur.2d 490, Sec. 313.
Art. 27.13 Vernon’s Ann.C.C.P. does not apply when the offense is a misdemeanor. Alexander v. State, 163 Tex.Cr.R. 53, 288 S.W.2d 779.
The judgment is affirmed.